DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-6 and 14-22) in the reply filed on 06/28/2021 is acknowledged.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Falkowski et al (2018/0318815).
Falkowski discloses a process of isomerization of olefin such as 2-methyl-2-pentene to a product containing branched isomers of 2-methyl-2-pentene such as 4-methyl-pentene-1, 2,3-dimethyl-1-butene, 2-ethyl-1-butene, and 2,3-dimethyl-2-butene… in the presence of a catalyst comprising EMM-35claim 4 (see example 2 and table 4).
Falkowski does not disclose anything about the percentage of cracking product or molecular weight growth reaction product in the isomerization product and the weight ratio of the branched olefins and the growth product as recited in claim 1. However, these values are 
As disclosed in paragraphs 0034-0036 of the specification, EMM-35 is a MOF characterized as recited in claims 2 and 3.
Regarding claims 14 and 17, the RON product and the product with higher weight percentage of the branched olefins are inherent results of operating the isomerization of olefin in the presence of EMM-35 catalyst.
Regarding claim 18, Falkowski discloses the exemplified process is operated at temperatures such as 250 Celsius which lies in the claimed range.

Claim Rejections - 35 USC § 103
Claims 5, 19, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkowski et al (2018/0318815).
Falkowski discloses a process as discussed above.
Falkowski does not disclose the ratio of linking ligands as recited in claim 5. However, as discussed above, the EMM-35 is formed by these two ligands.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Falkowski process by employing appropriate ratio of ligands for the EMM-35 such as the applicants’ claimed ones to arrive at the applicants’ claimed process since it is expected that a EMM-35 with any ratio of these to ligands would be expected to perform similarly except the criticality can be shown by applicants.
Falkowski does not disclose the pressure used for the exemplified process as called for in claim 20. However, pressure is a reaction parameter which must be selected to operate the reaction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Falkowski process by selecting appropriate pressure such as the applicant’s claimed pressure to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Regarding claim 21, the product of the isomerization of 2-methyl-2-pentene (2MP=2) still has a large amount of unreacted 2MP=2 (see table 4). This amount of unreacted reactant should be recovered and recycled.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Falkowski process by separating out and recycling the amount of the unreacted olefin so that it can be converted to desire products.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkowski et al (2018/0318815) in view of Bazer-Bachi et al (2015/0266010).
Falkowski does not disclose the catalyst further contains a binder (see the entire patent for details). However, Bazer-Bachi discloses a material comprises MOF and a hydraulic binder can be used in catalysis application (the abstract; 0016-0042; 0084-0086).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Falkowski process by making the catalyst also contains a binder since as disclosed by Bazer-Bachi the material has enhanced mechanical properties, in particular in terms of mechanical strength, and also being resistant to a rise in temperature compatible with crystalline organic-inorganic hybrid materials (0014).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkowski et al (2018/0318815) in view of Podrebarac et al 2007/0095725).
Falkowski discloses a process as discussed above.
Falkowski does not disclose the olefinic feed comprises a cracked naphtha and further contains paraffins or aromatics as recited in claims 15 and 16. However, Podrebarac discloses cracked naphtha has olefinic and aromatic compounds (0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Falkowski process by using the cracked naphtha as the olefinic feed since it is expected that any feed containing olefins can be used as the feed for the isomerization reaction of Falkowski except the criticality can be shown by applicants.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkowski et al (2018/0318815) in view of Timken et al (2018/0065899).
Falkowski discloses a process as discussed above.
Falkowski does not disclose hydrotreating at least a portion of the isomerization product forming a higher octane (rating) than a product formed from subjecting the feed to the same hydrotreating conditions. However, Timken disclose hydrogenating the olefin to increase the RON of an alkylate stream (0037).
It would have been obvious to one having ordinary skill in the art to have modified the Falkowski process by hydrotreating the olefinic product to increase the RON as disclosed by Timken and expected that this hydrotreated product would have a higher RON that a product formed subjecting the feed to the same hydrotreating conditions except the opposition can be shown by applicants.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,307,747. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclose a process of isomerization of olefins in the presence of a MOF catalyst (claims 1 and 13). Although the conflicting claims do not disclose characteristics such as the weight percentage of the cracked or growth reaction product and the ratio of the wt.branched olefins and wt. growth product as recited in claim 1, RON of the product as recited in claim 14, higher wt.percentage of branched olefins than the feed. These results are expected to be inherent in the conflicting process. The condition of temperature and pressure as called for in claim 18-20 must be obviously selected to operate the reaction. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772